           Case 1:20-cv-09235-JGK Document 10 Filed 02/15/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MELANIE HARRIS,

                                   Plaintiff,
                                                                     20-CV-9235 (JGK)
                       -against-
                                                                  ORDER OF SERVICE
 OSCAR DE LA RENTA, LLC,

                                   Defendant.

JOHN G. KOELTL, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964, and the

New York State and City Human Rights Laws, alleging that her former employer discriminated

against her based on her race. By order dated November 9, 2020, the Court granted Plaintiff’s

request to proceed in forma pauperis (“IFP”). 1

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and second amended complaint until the Court reviewed the second amended



       1
        By order dated December 7, 2020, Judge Louis L. Stanton directed Plaintiff to file an
amended complaint. (ECF No. 5.) On January 29, 2021, Plaintiff filed an amended complaint,
and on February 8, 2021, Plaintiff filed a second amended complaint. (ECF No. 7.) The second
amended complaint is the operative pleading.
          Case 1:20-cv-09235-JGK Document 10 Filed 02/15/21 Page 2 of 4




complaint and ordered that a summons be issued. The Court therefore extends the time to serve

until 90 days after the date the summons is issued. If the second amended complaint is not served

within that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong,

682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an

extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendant Oscar de la Renta, LLC through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if her address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail an information package to Plaintiff. Plaintiff has

consented to receive electronic service of Court documents. (ECF No. 3.)




                                                  2
          Case 1:20-cv-09235-JGK Document 10 Filed 02/15/21 Page 3 of 4




       The Clerk of Court is further instructed to issue a summons, complete the USM-285

forms with the address for Oscar de la Renta, LLC, and deliver to the U.S. Marshals Service all

documents necessary to effect service.

SO ORDERED.

 Dated:   February 15, 2021
          New York, New York
                                                              /s/ John G. Koeltl
                                                             JOHN G. KOELTL
                                                         United States District Judge




                                               3
Case 1:20-cv-09235-JGK Document 10 Filed 02/15/21 Page 4 of 4




             DEFENDANT AND SERVICE ADDRESS


    Oscar de la Renta, LLC
    7523 113th Street 2G
    New York, NY 10036-8002
